On April 7, 1994, the Defendant was sentenced to a term of ten (10) years at the Women’s Correctional Center for Count I, Deceptive Practices, a felony common scheme; and to a term of ten (10) years at the Women’s Correctional Center for Count II, Issuing a bad check, a felony common scheme. Sentences are to be served concur*71rently. Credit is given for 114 days. The court finds the defendant to be a persistent felony offender and sentences her to a term of ten (10) years at the Women’s Correctional Center. This sentence is to be served consecutively to the previously imposed sentence for a total of term of twenty (20) years. Plus conditions as listed in the April 7,1994 Judgment.
Done in open Court this 18th day of August, 1994.
SIGNED this 17th day of October, 1994.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Herman A. Watson, III, Attorney at Law from Bozeman, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Herman A. Watson, III, Attorney at Law from Bozeman, Montana for his assistance to the defendant and to this Court.